DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. The Examiner notes claims 8 and 15 are drawn to the nonelected embodiment shown in Fig. 3.  Election was made without traverse in the reply filed on December 20, 2021.
Applicant’s election without traverse of Set 2 Species Y in the reply filed on December 20, 2021 is acknowledged.  Further, during a conversation with Timothy Menasco on December 30, 2021 Species A was elected from Set 1.  

Drawings
The drawings are objected to because the features of Figure 1 are unclear and it is difficult to distinguish the individual features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisz (US 2017/0007295 A1) in view of Batchelor et al. (US 2017/0086915 A1).
With regard to claims 1 and 3,  Batchelor et al. teach an apparatus for reducing surgical smoke, the apparatus comprising: a trocar comprising a tubular hollow body circumscribing a cavity extending through a longitudinal axis of the trocar with a gasket at a first end and an exit port at a second end, the tubular hollow body comprising a first wall circumscribing the cavity and a concentrically spaced apart second wall (Fig. 2A member 206, seal [0019] [0055] incorporated reference 8715219 shows seal at 140 and 150 at the first end (Figs. 2 and 3, Col. 10 
With regard to claims 2 and 4, see [0137] and [0082] of Batchelor, the smoke particles are negatively charged by the first electrode and attracted to the positive charge of the second electrode.
With regard to claim 5, see air inlet at 264 in Fig. 2A of Geisz, see Batchelor electrical source 1 (Fig. 15, [0137]).
With regard to claim 6, see Fig. 2A member 220 of Geisz, with the addition of the plates in the combination other device components of Geisz are not destroyed.

Claims 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisz (US 2017/0007295 A1) in view of Batchelor et al. (US 2017/0086915 A1) and Cosmescu (US 2007/0249990 A1).
With regard to claim 7, Geisz teaches an apparatus for reducing surgical smoke, the apparatus comprising: a trocar comprising a tubular hollow body circumscribing a cavity extending through a longitudinal axis of the trocar with a gasket at a first end and an exit port at a second end (Fig. 2A member 206, seal [0019] [0055] incorporated reference 8715219 shows seal at 140 and 150 at the first end (Figs. 2 and 3, Col. 10 lines 35-59), exit at 212, see walls separating 208 and 210), an insufflator operable to provide gas to the cavity (Fig. 2A).  Geisz does not disclose a first and second plate or charging controller as recited.  However, Batchelor et al. teach removing smoke during an insufflation procedure using electrodes to ionize and remove smoke particles more effectively and safely than vacuum using an inner and outer charged plate ([0001], [0002], [0017], [0137], Fig. 15 inner plate 8, outer plate 7, a filter 10 can also be used exemplary Figure 16 further shows how one electrode member is through the center of the device, controller 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use first and second plates with a charging controller and alter the outer layer as necessary in Geisz as Batchelor et al. teach this is beneficial for more effective and safe smoke removal.  As combined member 8 would be placed through the center lumen 208 of Geisz as shown in Fig. 15 of Batchelor and member 7 would be placed in lumen 210 of Geisz as this is the lumen of Geisz that accepts smoke and Batchelor teaches this electrode may be covered by an outer porous surface to accept the particles.  Geisz teaches measuring pressure ([0035]) but does not disclose a flow meter.  However, Cosmescu teaches an insufflation system which uses a flow meter and pressure monitoring to ensure the 
With regard to claim 10, see Geisz Fig. 2A at 124, particularly as combined with Cosmescu the vacuum is beneficial to maintain the desired pressure in the cavity.
With regard to claims 11, 12 Geisz teaches a method of removing gas, the method comprising: (a) providing a trocar comprising a tubular hollow body circumscribing a cavity extending through a longitudinal axis of the trocar with a gasket at a first end and an exit port at a second end (Fig. 2A member 206, seal [0019] [0055] incorporated reference 8715219 shows seal at 140 and 150 at the first end (Figs. 2 and 3, Col. 10 lines 35-59), exit at 212, see walls separating 208 and 210), an insufflator operable to provide gas to the cavity (Fig. 2A).  Geisz does not disclose a first and second plate or charging controller as recited.  However, Batchelor et al. teach removing smoke during an insufflation procedure using electrodes to ionize and remove smoke particles more effectively and safely than vacuum using an inner and outer charged plate ([0001], [0002], [0017], [0137], Fig. 15 inner plate 8, outer plate 7, a filter 10 can also be used exemplary Figure 16 further shows how one electrode member is through the center of the device, controller 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use first and second plates with a charging controller and alter the outer layer as necessary in Geisz as Batchelor et al. teach this is 
With regard to claim 13, see Geisz Fig. 2A at 124, particularly as combined with Cosmescu the vacuum is beneficial to maintain the desired pressure in the cavity.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisz (US 2017/0007295 A1), Batchelor et al. (US 2017/0086915 A1), and Cosmescu (US 2007/0249990 A1) as applied to claims 7 and 11 above, and further in view of Warren et al. (US 2012/0067212 A1).
With regard to claims 9 and 14, Geisz, Batchelor et al., and Cosmescu teach a device substantially as claimed.  Batchelor et al. do not disclose the specific structure of the plates.  However, Warren et al. teach an electrode for attracting smoke particles can be made from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783                                                                                                                                                                                                         December 3, 2021